 


109 HRES 63 IH: Congratulating the James Madison University Dukes football team for their outstanding and historic victory in the National Collegiate Athletic Association Division I–AA Championship Game.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 63 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Goodlatte (for himself, Mr. Goode, Mr. Boucher, Mr. Wolf, Mr. Cantor, Mr. Tom Davis of Virginia, Mr. Moran of Virginia, Mrs. Jo Ann Davis of Virginia, Mrs. Drake, Mr. Scott of Virginia, and Mr. Forbes) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Congratulating the James Madison University Dukes football team for their outstanding and historic victory in the National Collegiate Athletic Association Division I–AA Championship Game. 
 
Whereas, on December 17, 2004, the James Madison University Dukes football team (Dukes) won the National Collegiate Athletic Association (NCAA) Division I–AA Football Championship Game; 
Whereas the Dukes defeated the University of Montana, with a final score of 31-21, before 16,771 fans and a national television audience in the Division I–AA Championship Game at Finley Stadium, University of Tennessee-Chattanooga; 
Whereas the Dukes’ victory resulted in James Madison University’s first national championship in a team sport since the 1994 Women’s Field Hockey NCAA Championship; 
Whereas the Dukes defeated Lehigh, Furman, and the College of William and Mary to advance and win the 2004 National Championship and become the first team to win four straight road games in Division I–AA postseason history; and 
Whereas at James Madison University, President Dr. Linwood Rose, Athletic Director Jeff Bourne, Head Coach Mickey Matthews, Offensive Coordinator Jeff Durden, and Defensive Coordinator George Barlow collectively led the Dukes to a record victory: Now, therefore, be it 
 
That the House of Representatives congratulates the James Madison University Dukes football team for their outstanding and historic victory in the National Collegiate Athletic Association Division I–AA Championship Game.  
 
